DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both sliding mode button and mode switch. Page 8 line 15 of the Specification recites “a mode switch 20” and Page 9 line 1 recites “a sliding mode button 20.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
As stated above, Page 8 line 15 recites “a mode switch 20” and Page 9 line 1 recites “a sliding mode button 20.”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2 recites a limitation of “said bladder sleeve configured to sequentially expand inward in a top to bottom manner press against and milk a teat placed inside.” There is a lack of antecedent basis for this limitation, as the Specification does not recite that the invention itself milks a teat. 
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, Page 1, line 9: “mouting surface” should read -mounting surface-.
Claim 1, Page 1, line 18: “center bore formed teat receiving body” should read -center bore formed in said teat receiving body-.
Claim 1, Page 2, line 11: “said lower racway” should read -said lower raceway-.
Claim 1, Page 2, line 7: “body is is attached” should read -body is attached-.
Claim 1, Page 2, line 8: “high-pressue air” should read -high-pressure air-.
Claim 5, line 2: “handpieces” should read -handpiece-.
Claim 5, line 2: “said control unit when in said mode switch” should read -said control unit when said mode switch-.
Claims 8 and 9 must be corrected to end with a period (.), and not a comma (,).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a center bore" in Page 1 line 18.  There is insufficient antecedent basis for this limitation in the claim. “A center bore” was already introduced in Claim 1 Page 1 line 10. It is unclear if “a center bore” in line 18 is the same center bore as in line 10 or if it is a new and different structure. Moving forward throughout the claim, it is then unclear what “said center bore” is referring to. “Said center bore” could mean the center bore from line 10, the center bore from line 18, or they could all be the same center bore. For examination purposes, it will be interpreted that they are different structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 10945406 B2) in view of Stuessel et al. (US 20190133069 A1).
Regarding claim 1, Neal discloses a teat preparation apparatus (Figures 1-9C), comprising: 
a. a handpiece (apparatus 100) that includes a proximal end surface with an air port (Col. 7 lines 27-43; second conduit 130 with a gas source 160) and a cleaning fluid port formed thereon (Col. 7 lines 4-26; first conduit 120 with liquid source 150), said air port selectively connects to an air source, said cleaning fluid port selectively connects to a fluid solution source; 
b. a teat receiving body (Figure 1; teat enclosure assembly) that includes a mounting surface configured to attach to said proximal end surface on said handpiece (Figure 1, Col. 8 lines 3-22; inlet fitting 29), said teat receiving body includes a center bore with an upper cylindrical space and a lower cylindrical space (Figures 6A-B; annular cavity 78), said teat receiving body also includes an air port and a cleaning fluid port (Figure 1, Col. 9 lines 47-63; inlet port 27), when said mounting surface is attached to said proximal end of said handpiece said air port automatically connects to said air port on said handpiece and said cleaning fluid port automatically connects to said cleaning fluid port on said handpiece (Figure 1, Col. 9 lines 47-63; once connected the gas/fluids can be delivered), and 
c. a modified spray cylinder  configured to slide longitudinally into said center bore formed teat receiving body (Figure 3, Col. 7 lines 47-56; tubular inner shell 60), said modified spray cylinder with a center bore configured to fit around a teat (Figure 3; side wall 62), said center bore surrounded by sidewalls configured to form a circular, upper raceway and a circular, lower raceway between said teat receiving body and said modified spray cylinder when said modified spray cylinder is placed inside said center bore of said teat receiving body (Figures 6A-B, Col. 7 line 57 – Col. 8 line 2; upper annular ridge 72 and lower annular ridge 76), said center bore formed in said modified spray cylinder includes a narrow upper section and a lower section, said modified spray cylinder also includes a first set of nozzles radially aligned and formed on said upper section that communicate with said upper raceway (Figures 6A-B, Col. 8 line 47 – Col. 9 line 9; top row of orifices) and second set of nozzles radially aligned and formed on said lower section that communicate with said lower raceway (bottom row of orifices 83), said nozzles in said first set of nozzles and said second set of nozzles being aimed downward (Figure 6A; dashed lines showing downward angle);
whereby when modified spray cylinder is placed inside said center bore formed in said teat receiving body and said teat receiving body is attached to said handpiece (Figure 1), when said air is delivered to said handpiece, said high pressure air flows into said upper raceway and exits through said first set of nozzles (Col. 7 lines 27-43 and Col. 9 line 47-63; second conduit 130 with a gas source 160 will travel through top orifices 81) and when said cleaning solution is delivered to said handpiece, said cleaning solution flows into said lower raceway and exits said second set of nozzles (Col. 7 lines 4-26 and Col. 9 line 47-63; first conduit 120 with liquid source 150 will travel through bottom orifices 83).
Neal does not disclose the handpiece and the teat receiving body having a high-pressure air port, a pre-dip port, and a post dip port.
Stuessel teaches a teat preparation system (Figures 1-13) comprising a teat receiving section having a high-pressure air port, a pre-dip port, and a post dip port (Para [0042]-[0046]; teat dip supply line for pre- and post-dip, air supply line 60).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation device of Neal with the three different supply ports as taught by Stuessel in order to prevent any cross contamination and to better control the supply individually of the pre-dip, post-dip, and high-pressure air.
Regarding claim 3, Neal as modified above further including said handpiece being connected to a control unit coupled to said high-pressure air source, to said pre-dip solution source, and to said post-dip solution source (Col. 7 lines 27-43; operations controlled by programmable logic controller).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 10945406 B2) in view of Stuessel et al. (US 20190133069 A1) as applied to claim 1 above, and further in view of Mlsna et al. (US 9648842 B1).
Regarding claim 4, Neal as modified above does not teach further including a mode switch and a trigger switch located on said handpiece that controls the delivery of high-pressure air, pre-dip solution and said post-dip solution to said handpiece.
Mlsna teaches a handheld teat cleaning device including a mode switch (Col. 11 line 55 – Col. 12 line 15; one or more switches for different modes such as post-dip switch, pre-treatment switch, etc.) and a trigger switch located on said handpiece that controls the delivery of high-pressure air, pre-dip solution and said post-dip solution to said handpiece (Col. 11 lines 55-57; trigger 31).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation device of Neal with the mode switch and trigger as taught by Mlsna in order to provide a clear and simple way of selecting what operation is desired and actuating it.
Regarding claim 5, Neal as modified above does not teach wherein said mode switch on  said handpieces is configured to send a signal to said control unit when in said mode switch is placed in a first mode position and said trigger is activated instructing said control unit to deliver both said high-pressure air and said pre-dip solution to said handpiece, said mode switch on said handpiece is configured to send a signal to said control unit when in a second mode position and said trigger is activating instructing said control unit deliver said high- pressure air and said post-dip solution to said spray cylinder.
Stuessel teaches a first mode instructing said control unit to deliver both said high-pressure air and said pre-dip solution to said handpiece (Para [0080]; pre-dip and pressurized air applied) and a second mode instructing said control unit deliver said high- pressure air and said post-dip solution to said spray cylinder (Para [0083]; post-dip and pressurized air applied).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teat preparation device of Neal with the first and second modes taught by Stuessel in order to appropriately and automatically clean the teats before milking and after milking.
The modified reference teaches the limitations of claim 4 and further Mlsna teaches wherein said mode switch on said handpiece is configured to send a signal to said control unit when said mode switch is placed in a first or second mode position and said trigger is activated (Col. 11 line 55 – Col. 12 line 15; one or more switches for different modes such as post-dip switch, pre-treatment switch, etc. activated with trigger 31).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 10945406 B2) in view of Stuessel et al. (US 20190133069 A1) as applied to claim 1 above, and further in view of Kochman (US 9247708 B2).
Regarding claim 7, Neal as modified above does not teach wherein said lower section has downward, diverging sidewalls.
Kochman teaches a milking device wherein comprising a lower section having downward diverging sidewalls (Figure 16; see annotated image below).

    PNG
    media_image1.png
    334
    217
    media_image1.png
    Greyscale

It would have been an obvious for a person having ordinary skill in the art before the effective filing date to make the different portions of the sidewalls of whatever form or shape was desired or expedient, such as downward and diverging in order to best accommodate the teat for desired cleaning and milking procedures. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	
Allowable Subject Matter
Claims 2, 6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the limitation present in claims 2 and 6 regarding “a deflection cap extending downward from said center bore formed on said teat receiving body.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farina (US 20080011241 A1), Hiley (US 20120174873 A1), Sparr (US 4305346 A), and Dahl (US 6752102 B2). The listed references all relate to teat cleaning devices with various pre- and post-dip treatment settings which directly relates to the present claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
 /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619